Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 15, 2022 has been entered.  All arguments and the IDS submitted on Feb. 24, 2022 have been fully considered.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, nonprovisional Application No. 15/352289, international application No. PCT/US2016/057724 and provisional Application No. 62/380,780, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not disclose the method of culturing cells where human ventral spinal neuron progenitor cells are provided and cultured.  Accordingly, claims 77-79, 82-87, 90-93 and 95-100 are not entitled to the benefit of these prior applications.  

Status of the Claims 
	Claims 74-79, 82-87, 90-93 and 95-100 are currently pending.
Claims 77, 79, 82, 84, 85, 90, and 95 are amended.
	Claims 74-76 and 93 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.
 	Claims 1-73, 80, 81, 88, 89 and 94 are cancelled. 
New claims 96-100 have been added.  
	Claims 77-79, 82-87, 90-92 and 95-100 have been considered on the merits.

Drawing Objections
	The drawing objections are withdrawn due to amendment and granting of the petition to accept color drawings.

Claim Objections
New claim objections have been added to address the claim amendments. 

The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 90 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Wingless/Integrated (WNT)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 77, 79, 82, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (Development, 2016) (ref. of record) as evidenced by Fernandez-Alcon et al. (WO 2015/138032 A2) (ref. of record) in view of El-Sayed et al. (US 2012/0211373 A1) (ref. of record).
With respect to claim 77 step a) and claim 85, Demers teaches providing embryonic stem cells which are differentiated into ventral spinal neuron progenitor cells and microfluidic device comprising two channels (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to the limitation of the channels being separated by a membrane, Demers teaches that the microfluidic channels running beneath the cell chamber supply the cells with nutrients and simultaneously remove waste through vias or small openings (pg. 1885 Col. 1 para. 1).  Demers teaches that the chamber and vias are filled with Matrigel® or Geltrex™ which provides a viscous hydrodynamic barrier to fluid flow across the chamber ensuring that the chemical composition of the chamber is controlled by diffusion (pg. 1885 Col. 1 para. 1).  The gel would act as a membrane as evidenced by Fernandez-Alcon reports a microfluidic device where the membrane is a hydrogel or gel (abstract and 00306-00307). 
With respect to claim 77 step b), Demers teaches seeding the cells in a cell chamber in the microfluidic device (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to claim 77 step c), Demers teaches the cells are cultured so that they express markers of spinal motor neurons (pg. 1885-1886 bridging para. and pg. 1886 Col. 1 last para., Fig. 3).  It is noted that the cells produced include ventral spinal neurons (Fig. 4), therefore ventral spinal neuron progenitor cells must inherently be provided in the method of Demers.  With respect to claim 77 step c), Demers teaches staining the cells for spinal motor neuron markers such as HB9 (pg. 1886 Col. 1 para. 1).  With respect to claim 77 step c), Demers teaches the cells are cultured with flowing culture media (Fig. 1 and pg. 1891 Col. 2 para. 1).  
With respect to claim 79, Demers teaches the method where the first channel is in fluidic contact with a solution reservoir (a top chamber in contact with the channel or cell chamber is considered an open region) (Figs. 1 and 6, and pg. 1891 Col. 2 para. 1).  With respect to claim 82, Demers teaches that the cells are cultured and disposed in Matrigel® or Geltrex™ (pg. 1885 Col. 1 para. 1 and pg. 1891 Col. 1 para. 4).  
Demers does not teach the method where brain microvascular endothelial cells are provided as recited in claim 77 step a).  Demers does not teach the method where the human ventral spinal neuron progenitor cells are seeded within a first channel and the brain microvascular endothelial cells are seeded within a second chamber and where at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other as recited in claim 77 step b).  However, El-Sayed teaches a similar method of culturing cells by providing neurons with endothelial cells in microfluidic devices to model the blood-brain barrier (abstract, 0009 and 0011).  El-Sayed teaches providing neurons and human brain vascular endothelial cells, in particular HCMEC/D3 cells (human brain microvessel endothelial cell line) and a microfluidic device with a first and second channel separated by a membrane (0011, 0054 and 0121).  El-Sayed teaches seeding the neurons in a first channel and the brain endothelial cells in a second channel (0018, 0119, and 0121).  Additionally, El-Sayed teaches the method where culture media is flowed through the system (0011).  In further support, Demers teaches that their system can be used to generate specific spatially defined populations of neural subtypes (pg. 1891) and teaches that the system with four channels so to have a more extensive and realistic environment (pg. 1890 last para.).  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Demers to seed brain microvascular endothelial cells in a second channel for the benefit of recapitulating a more realistic neural tube environment as taught by El-Sayed.  It would have been obvious to one of ordinary skill in the art to modify the method of Demers to provide a microfluidic device with two channels separated by a membrane where the ventral spinal neuron progenitor cells are seeded in the first channel and brain microvascular endothelial cells are seeded in the second channel for the purpose of culturing cells, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are cultured in one channel and endothelial cells are cultured in a second channel for the purpose of developing a model of the blood brain barrier and Demers teaches developing a system that replicates the in vivo system.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Demers to provide a microfluidic device with two channels where the ventral spinal neuron progenitor cells are seeded within the first channel and brain microvascular endothelial cells are seeded within the second channel, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are culture in one channel and endothelial cells are cultured in a second channel for the purpose of developing an organ-like device.  
Demers does not teach the method where the ventral spinal neuron progenitor cells are human as recited in claim 77.  However, El-Sayed as explained above teaches a similar method of culturing neurons in microfluidic device and teaches the method where the cells are human and are typically used in such models (0011 and 0039).  At the effective time of filling of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Demers in such a way that the cells are human for the purpose being able to culture spinal neuron progenitor cells in a microfluidic device.  Furthermore, it would have been obvious to one skilled in the art to have further modified Demers such that the cells are human, since methods of culturing human neurons were known as taught by El-Sayed.  Such a modification merely involves the substitution of one known species with spinal neuron progenitor cells for another for the culturing of such cells in a microfluidic device.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 78 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed (as applied to claims 77, 79, 82, and 85 above), and further in view of Poole (US 2008/0305086 A1) (ref. of record).
The teachings of Demers and El-Sayed can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the spinal motor neuron markers is selected from those listed in claim 78.  However, Poole teaches motor neuron progenitors express islet 1 (ISL1), neuron markers include beta tubulin and MAP2, and motor neurons express SMI32 and synaptophysin (0007, 0036 and 0099).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Demers and El-Sayed in such a way that the spinal motor neuron marker is one of those listed in claim 78 for the purpose being able confirm the production of spinal motor neuron cells in the culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Demers and El-Sayed such that spinal motor neuron, since methods confirming motor neurons were known to use many of the claimed markers as taught by Poole.  Such a modification merely involves the substitution of one known type of motor neuron marker for another for the confirmation of motor neurons in a cell culture.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 83 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed (as applied to claims  77, 79, 82, and 85 above), and further in view of Fernandez-Alcon et al. (WO 2015/138032 A2) (ref. of record).
The teachings of Demers and El-Sayed can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the ventral spinal neuron progenitor cells are seed on top of a gel present within a portion of the first channel as recited in claim 83.  However, Fernandez-Alcon teaches a similar method of culturing cells where neurons are cultured on a surface of a membrane where liquid can flow over the cells (00365 and 00367).  Fernandez-Alcon teaches the membrane can include a gel (00307 and 00602).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to seed the cells on top of a gel present within a portion of the first channel for the benefit allowing flow of the culture medium over the cells as taught by Fernandez-Alcon.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to seed the cells on top of a gel present within a portion of the first channel, since similar methods of culturing neurons in microfluidic devices were known to seed the cells on top of a gel as taught by Fernandez-Alcon.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the seeding of the ventral spinal neuron progenitor cells on top of a gel present within a portion of the first channel, since similar methods of culturing neurons in microfluidic devices seed the neurons on top of a gel as taught by Fernandez-Alcon.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 86 and 87 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed (as applied to claims  77, 79, 82, and 85 above), and further in view of Southam et al. (Journal of Neuroscience Methods, 2013) (ref. of record).
The teachings of Demers and El-Sayed can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where glial cells are seeded within the first channel in addition to the neurons as recited in claim 86.  Similarly, neither teach the method where glial cells are astrocytes, oligodendrocytes, ependymal cells, Schwann cells, microglia, or satellite cells as recite in claim 87.  However, Southam teaches spinal motor neuron-skeletal muscle co-cultures to recapitulate the cellular environment of the spinal cord and muscle tissue (pg. 165 Col. 1 para. 3).  Southam teaches the cell culture containing primary spinal motor neurons, spinal glial cells and skeletal myocytes in microfluidic chambers (pg. 165 Col. 2 para. 1 and Fig. 1).  Additionally, Southam teaches the glial cells are seeded in the first channel with the motor neurons (Fig. 1).  Southam teaches the compartmented motor neuron culture model allows for the investigation of motor neuron with in vivo relevance (pg. 169 last para.).  Southam teaches the method is suitable for induced pluripotent stem cells derived motor neurons from human patients (pg. 169 last para.).  Southam teaches that glial cells provide neurotrophins in addition to physical contact to ensure the growth of motor neurons and that motor neurons in their culture system failed to develop normally without glial cells (pg. 169 Col. 1 para. 2).  In further support, El-Sayed teaches mixtures of cells can be cultured including astrocytes, glial cells, microglia, neurons and human brain vascular endothelial cells (0011).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claim 87 for the benefit of providing a more in vivo relevant culture and improved growth of the motor neurons due to growth factors from and physical contract with the glial cells to the motor neurons as taught by Southam.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claim 87, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the seeding glial cells within the first channel and those listed in claim 87, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 92 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed (as applied to claims  77, 79, 82, and 85 above), and further in view of Stojkovic et al. (WO 2015/181253 A1) (ref. of record).
The teachings of Demers and El-Sayed can be found in the previous rejection above.  
Neither Demers nor El-Sayed teach the method where the ventral spinal neural progenitor cells were frozen, banked and thawed before step b) as recited in claim 92.  Stojkovic teaches a method of differentiating human embryonic stem cells and adult induced pluripotent stem cells to regional specific neural progenitors (abstract).  Stojkovic teaches the neural progenitor cells may be frozen to be stored and then subsequently thawed (pg. 22 lines 4-15).  The cells would understood by one of ordinary skill in the art to be banked if they being stored.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include the step freezing, banking and thawing the ventral spinal neural progenitor cells for the benefit of having access to the cells as need.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neuron progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neural progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (Development, 2016) (ref. of record) as evidenced by Fernandez-Alcon et al. (WO 2015/138032 A2) (ref. of record) in view of El-Sayed et al. (US 2012/0211373 A1) (ref. of record) and Sances et al. (Nature Neuroscience, 2016) (ref. of record).
With respect to claim 77 step a), claim 85, and claim 95 step a), Demers teaches providing embryonic stem cells which are differentiated into ventral spinal neuron progenitor cells and microfluidic device comprising two channels (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to the limitation of the channels being separated by a membrane, Demers teaches that the microfluidic channels running beneath the cell chamber supply the cells with nutrients and simultaneously remove waste through vias or small openings (pg. 1885 Col. 1 para. 1).  Demers teaches that the chamber and vias are filled with Matrigel® or Geltrex™ which provides a viscous hydrodynamic barrier to fluid flow across the chamber ensuring that the chemical composition of the chamber is controlled by diffusion (pg. 1885 Col. 1 para. 1).  The gel would act as a membrane as evidenced by Fernandez-Alcon reports a microfluidic device where the membrane is a hydrogel or gel (abstract and 00306-00307). 
With respect to claim 77 step b) and claim 95 step d), Demers teaches seeding the cells in a cell chamber in the microfluidic device (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to claim 77 step c) and claim 95 step e), Demers teaches the cells are cultured so that they express markers of spinal motor neurons (pg. 1885-1886 bridging para. and pg. 1886 Col. 1 last para., Fig. 3).  It is noted that the cells produced include ventral spinal neurons (Fig. 4), therefore ventral spinal neuron progenitor cells must inherently be provided in the method of Demers.  With respect to claim 77 step c) and claim 95 step e), Demers teaches staining the cells for spinal motor neuron markers such as HB9 (pg. 1886 Col. 1 para. 1).  With respect to claim 77 step c) and claim 95 step e), Demers teaches the cells are cultured with flowing culture media (Fig. 1 and pg. 1891 Col. 2 para. 1).  
With respect to claim 90 and step b) of claim 95, Demers teaches the method where prior to step a) the embryonic stem cells are differentiated into neural ectoderm (Fig. 1 and pg. 1885 last para. to 1886 para. 4).  With respect to claim 91 and step c) of claim 95, Demers teaches the method where the neural ectoderm cells are exposed to retinoic acid and sonic hedgehog agonist to pattern the ventral spinal neural progenitor cells (Fig. 1 and pg. 1885 last para. to 1886 para. 4).
With respect to claim 79, Demers teaches the method where the first channel is in fluidic contact with a solution reservoir (a top chamber in contact with the channel or cell chamber is considered an open region) (Figs. 1 and 6, and pg. 1891 Col. 2 para. 1).  With respect to claim 82, Demers teaches that the cells are cultured and disposed in Matrigel® or Geltrex™ (pg. 1885 Col. 1 para. 1 and pg. 1891 Col. 1 para. 4).  
Demers does not teach the method where brain microvascular endothelial cells are provided as recited in claim 77 step a) and claim 95 step a).  Demers does not teach the method where the human ventral spinal neuron progenitor cells are seeded within a first channel and the brain microvascular endothelial cells are seeded within a second chamber and where at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other as recited in claim 77 step b) and claim 95 step d).  However, El-Sayed teaches a similar method of culturing cells by providing neurons with endothelial cells in microfluidic devices to model the blood-brain barrier (abstract, 0009 and 0011).  El-Sayed teaches providing neurons and human brain vascular endothelial cells, in particular HCMEC/D3 cells (human brain microvessel endothelial cell line) and a microfluidic device with a first and second channel separated by a membrane (0011, 0054 and 0121).  El-Sayed teaches seeding the neurons in a first channel and the brain endothelial cells in a second channel (0018, 0119, and 0121).  Additionally, El-Sayed teaches the method where culture media is flowed through the system (0011).  In further support, Demers teaches that their system can be used to generate specific spatially defined populations of neural subtypes (pg. 1891) and teaches that the system with four channels so to have a more extensive and realistic environment (pg. 1890 last para.).  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Demers to seed brain microvascular endothelial cells in a second channel for the benefit of recapitulating a more realistic neural tube environment as taught by El-Sayed.  It would have been obvious to one of ordinary skill in the art to modify the method of Demers to provide a microfluidic device with two channels separated by a membrane where the ventral spinal neuron progenitor cells are seeded in the first channel and brain microvascular endothelial cells are seeded in the second channel for the purpose of culturing cells, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are cultured in one channel and endothelial cells are cultured in a second channel for the purpose of developing a model of the blood brain barrier and Demers teaches developing a system that replicates the in vivo system.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Demers to provide a microfluidic device with two channels where the ventral spinal neuron progenitor cells are seeded within the first channel and brain microvascular endothelial cells are seeded within the second channel, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are culture in one channel and endothelial cells are cultured in a second channel for the purpose of developing an organ-like device.  
Demers does not teach the method where the ventral spinal neuron progenitor cells are human as recited in claims 77 and 95.  However, El-Sayed as explained above teaches a similar method of culturing neurons in microfluidic device and teaches the method where the cells are human and are typically used in such models (0011 and 0039).  At the effective time of filling of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Demers in such a way that the cells are human for the purpose being able to culture spinal neuron progenitor cells in a microfluidic device.  Furthermore, it would have been obvious to one skilled in the art to have further modified Demers such that the cells are human, since methods of culturing human neurons were known as taught by El-Sayed.  Such a modification merely involves the substitution of one known species with spinal neuron progenitor cells for another for the culturing of such cells in a microfluidic device.	
Neither Demers nor El-Sayed the method where the ventral spinal neuron progenitor cells are derived from induced pluripotent stem-cells as recited in claims 84 and 95.  Similarly, neither teach the induced pluripotent stem cells are differentiated using a WNT agonist and SMAD inhibitors to neural ectoderm as recited in claim 90.  However, Sances teaches methods of generating ventral spinal neuron progenitor cells from induced pluripotent stem cells (iPSCs) (pg. 543 Col 1 last para., Fig. 1 and 2).  Sances teaches the induced pluripotent stem cells are differentiated using a WNT agonist (CHIR99021) and SMAD inhibitors (LDN193189 and SB431542) to neural ectoderm (Fig. 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed so that the ventral spinal neuron progenitor cells are derived from iPSCs by differentiating into neural ectoderm using a WNT agonist and SMAD inhibitors.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Demers and El-Sayed in such a way that the ventral spinal neuron progenitor cells are derived from iPSCs by differentiating into neural ectoderm using a WNT agonist and SMAD inhibitors for the purpose culturing ventral spinal neuron progenitor cells to produce cells expressing markers of spinal motor neurons.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Demers and El-Sayed such that the ventral spinal neuron progenitor cells are derived from iPSCs by differentiating into neural ectoderm using a WNT agonist and SMAD inhibitors, since such iPSCs were a known source of ventral spinal neuron progenitor cells as taught by Sances.  Such a modification merely involves the substitution of one known source of ventral spinal neuron progenitor cells for another for the culturing of ventral spinal neuron progenitor cells to express motor neuron markers.	
Demers does not teach the method where the first and second channels each comprise a surface that is parallel to said membrane, and each comprise side walls and the channels comprises polydimethylsiloxane as recited in claim 98.  However, El-Sayed as explained above teaches a similar method of culturing neurons in microfluidic device where the device contains first and second channels with surfaces that are parallel to the membrane and have side walls and the channels comprises polydimethylsiloxane (PDMS) (Fig. 2, 0011, 0021, 0047, 0068-0069).  At the effective time of filling of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Demers in such a way that the microfluidic channels are configured to have a surface parallel to the membrane and has side walls containing polydimethylsiloxane for the purpose being able to culture spinal neuron progenitor cells in a microfluidic device.  Furthermore, it would have been obvious to one skilled in the art to have further modified Demers in such a way that the microfluidic channels are configured to have a surface parallel to the membrane and has side walls containing polydimethylsiloxane, since methods of culturing human neurons and brain vascular endothelial cells were known to be cultured in such devices as taught by El-Sayed.  Such a modification merely involves the substitution of one known microfluidic device and material of the device for another for the culturing of such cells in a microfluidic device.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 78 and 96 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and Sances (as applied to claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 above), and further in view of Poole (US 2008/0305086 A1) (ref. of record).
The teachings of Demers, El-Sayed and Sances can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the spinal motor neuron markers is selected from those listed in claim 78.  However, Poole teaches motor neuron progenitors express islet 1 (ISL1), neuron markers include beta tubulin and MAP2, and motor neurons express SMI32 and synaptophysin (0007, 0036 and 0099).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Demers and El-Sayed in such a way that the spinal motor neuron marker is one of those listed in claim 78 for the purpose being able confirm the production of spinal motor neuron cells in the culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Demers and El-Sayed such that spinal motor neuron, since methods confirming motor neurons were known to use many of the claimed markers as taught by Poole.  Such a modification merely involves the substitution of one known type of motor neuron marker for another for the confirmation of motor neurons in a cell culture.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 86, 87, 99 and 100 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and Sances (as applied to claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 above), and further in view of Southam et al. (Journal of Neuroscience Methods, 2013) (ref. of record).
The teachings of Demers, El-Sayed and Sances can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where glial cells are seeded within the first channel in addition to the neurons as recited in claim 86.  Similarly, neither teach the method where glial cells are astrocytes, oligodendrocytes, ependymal cells, Schwann cells, microglia, or satellite cells as recite in claim 87.  However, Southam teaches spinal motor neuron-skeletal muscle co-cultures to recapitulate the cellular environment of the spinal cord and muscle tissue (pg. 165 Col. 1 para. 3).  Southam teaches the cell culture containing primary spinal motor neurons, spinal glial cells and skeletal myocytes in microfluidic chambers (pg. 165 Col. 2 para. 1 and Fig. 1).  Additionally, Southam teaches the glial cells are seeded in the first channel with the motor neurons (Fig. 1).  Southam teaches the compartmented motor neuron culture model allows for the investigation of motor neuron with in vivo relevance (pg. 169 last para.).  Southam teaches the method is suitable for induced pluripotent stem cells derived motor neurons from human patients (pg. 169 last para.).  Southam teaches that glial cells provide neurotrophins in addition to physical contact to ensure the growth of motor neurons and that motor neurons in their culture system failed to develop normally without glial cells (pg. 169 Col. 1 para. 2).  In further support, El-Sayed teaches mixtures of cells can be cultured including astrocytes, glial cells, microglia, neurons and human brain vascular endothelial cells (0011).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claim 87 for the benefit of providing a more in vivo relevant culture and improved growth of the motor neurons due to growth factors from and physical contract with the glial cells to the motor neurons as taught by Southam.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claim 87, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the seeding glial cells within the first channel and those listed in claim 87, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 92 and 97 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and Sances (as applied to claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 above), and further in view of Stojkovic et al. (WO 2015/181253 A1) (ref. of record).
The teachings of Demers, El-Sayed and Sances can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the ventral spinal neural progenitor cells were frozen, banked and thawed before step b) as recited in claim 92.  Stojkovic teaches a method of differentiating human embryonic stem cells and adult induced pluripotent stem cells to regional specific neural progenitors (abstract).  Stojkovic teaches the neural progenitor cells may be frozen to be stored and then subsequently thawed (pg. 22 lines 4-15).  The cells would understood by one of ordinary skill in the art to be banked if they being stored.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include the step freezing, banking and thawing the ventral spinal neural progenitor cells for the benefit of having access to the cells as need.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neuron progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neural progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejections are withdrawn due to amendment. 



Response to Arguments 
Applicant's arguments filed Feb. 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that Fernandez-Alcon teaches seeding blood vessel associated cells and does not teach brain microvascular endothelial cells (Remarks pg. 10 para. 1).  Similarly, Applicant further argues that Demers and Uzel were published after Fernandez-Alcon and did not incorporated endothelial cells and Fernandez-Alcon does not disclose spinal cord cells (Remarks pg. 10 para. 1).  The Applicant’s amendments limiting the claims to include providing brain microvascular endothelial cells and seeding the cells in a second channel microfluidic device necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to the references failing to teach these new limitations.  However, these new limitations are addressed in the new rejection.
Applicant argues that Uzel builds on the Campenot chamber concept and that the present invention departs from the older designs and that Fernandez-Alcon did not adopt the claimed approach (Remarks pg. 10 para. 2 to pg. 11 para. 1).  The claim amendments necessitate a new ground of rejections.  The Applicant’s arguments with respect to Uzel have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that is only speculation to switch the devices taught by Demers and Uzel with the device taught by Fernandez-Alcon, since Fernandez-Alcon does not teach spinal cord and Demers does not teach endothelial cells (Remarks pg. 11 para. 2).  The claim amendments necessitate a new ground of rejections.  The Applicant’s arguments with respect to Uzel and the combination of the teachings of Uzel with Demers and Fernandez-Alcon have been considered but are moot because the arguments do not apply to any of the current combination of references being used in the current rejection.
Applicant argues that Uzel does not the limitation of where at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other and the advantage of the membrane (Remarks pg. 11 para. 4-5).  The Applicant’s arguments with respect to Uzel have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that there is a synergistic effect on the neuronal activity when the cells are cultured with BMECs as evidence by an article published by Dr. Sances, an inventor, in 2018.  The articles reports that culturing iPSC-derived brain cells in microvolume culture with BMECs on the opposite side of a membrane had increased neuronal activity compared to cells cultured in 96-well plates (Remarks pg. 11 last para. to pg. 12 para. 3).  The Applicant’s amendments limiting the claims to include providing brain microvascular endothelial cells and seeding the cells in a second channel microfluidic device necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to the references failing to teach these new limitations.  However, these new limitations are addressed in the new rejection.  In addition, the Sances reference cited was considered to the extent argued but will not appear to any issued patent since it was not submitted in a proper information disclosure statement. 
Applicant argues that no basis was provided to combine the art of record (Remarks pg. 12-13 bridging para.).  Applicant further argues neither Demers or Uzel teach seeding human ventral spinal neuron progenitor cells within a first channel and BMECs in a second channel and Uzel teaches nanospheres with muscle cells which are not human ventral spinal neuron progenitor cells or BMECs (Remarks pg. 13 para. 1-2). The Applicant’s amendments limiting the claims to include providing brain microvascular endothelial cells and seeding the cells in a second channel microfluidic device necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to the references failing to teach these new limitations.  However, these new limitations are addressed in the new rejection.  The Applicant’s arguments with respect to Uzel have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that Poole, Sances, Southam and Stojkovic do not remedy the deficiencies of Demers and Uzel (Remarks pg. 13 para. 4 to pg. 14 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Demers and Uzel were not found to be persuasive as explained above. 
Applicant argues that Uzel teaches neuromuscular junction and not spinal cord and teaches away from culturing cells with flow of culture media (Remarks pg. 14 para. 4).  Similarly, Applicant argues that the teachings of Demers and Uzel cannot be combined, since Demers teaches a system with requires flow and Uzel teaches a static cell culture technique and discloses steps that prevent cross-flow from washing of the gel in the culture (Remarks pg. 15 para. 2).  Applicant further argues that one of ordinary skill in the art would not look in the neuromuscular junction of arrangement without flow of Southam for the claimed spinal cord invention and culturing with flow (Remarks pg. 16 para. 2).  The Applicant’s amendments limiting the claims to include flowing culture media necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to the references failing to teach this new limitation.  However, this new limitation are addressed in the new rejection.  The Applicant’s arguments with respect to Uzel have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Applicant argues that there is no motivation from Demers or Uzel to freeze, bank, and thaw the neural progenitor cells prior to culturing, since Demers and Uzel do not provide the claimed invention (Remarks pg. 16 para. 3).  The Applicant’s amendments limiting the claims to include providing brain microvascular endothelial cells, seeding the cells in a second channel microfluidic device and culturing the seeded cells with flowing culture media necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to the references failing to teach these new limitations.  However, these new limitations are addressed in the new rejection.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632